Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
	Note new examiner due to transfer.
Applicant’s election of species (i.e., Formula A1, Formula B2 and Formula J) in the reply filed on June 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant states that amended claims 30 and 32-52 all read on this elected species.  
Applicant did not specify particular species of the elected Formulas encompassing hundreds of compounds and thus the examiner considers that claim 52 would be the elected species.  The claim 52 would allowable and thus the examiner further examines other species falling within scope of the elected Formulas (i.e., citric acid, ethylene glycol and β-glycerolphosphate). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 45, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “phosphor-amino acid” of claim 41 would improperly broadened scope of Formula (B2) of claim 30 which is taught as a diol.
The recited “phosphor-amino acid” of claim 45 would improperly broadened scope of claim 42 in which O-phospho-D,L-serine is recited.  Claim 46 depends from the indefinite claim 45 would be also indefinite.
The recited “R1” of claim 48 would lack antecedent basis in claim 30,


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 36-39, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morochnik et al. (A thermoresponsive, citrate-based macromolecule for bone regenerative engineering, Journal of Biomedical Materials Research Part A106.6 (2018), Pages 1745-1752).
The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Thus, the recited” comprising” of claim 30 would permit other reactive component such as N-isopropylacrylamide used by Morochnik et al. other than the elected Formula A1, Formula B2 and Formula J).
Morochnik et al. teach PPCN-Phos obtained from citric acid, ethylene glycol, N-isopropylacrylamide and β-glycerolphosphate in Material and Methods at page 1744 in which a molar ratio of 0.1 or 0.2 for the β-glycerolphosphate and citric acid is further taught meeting claims 36 and 37. 
The citric acid, ethylene glycol and β-glycerolphosphate would meet the elected Formula A1, Formula B2 and Formula J, respectively.
Claim 40 is included expecting amendment to Formula (A1) of claim 30 to include the citric acid.
Thus, the instant invention lacks novelty.

Claims 30, 32-39, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Morochnik et al. (A thermoresponsive, citrate-based macromolecule for bone regenerative engineering, Journal of Biomedical Materials Research Part A106.6 (2018), Pages 1745-1752).
The instant claims 32-35 further recite a ratio of monomers over Morochnik et al. who do not specify the ratio.
But, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize different amounts/ratios of the citric acid, ethylene glycol, N-isopropylacrylamide and β-glycerolphosphate for obtaining the PPCN-Phos in Morochnik et al. since modifications to the amounts/ratios for given reactants is held obvious absent showing otherwise.
Also, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Morochnik et al. (A thermoresponsive, citrate-based macromolecule for bone regenerative engineering, Journal of Biomedical Materials Research Part A106.6 (2018), Pages 1745-1752) as applied to claims 30, 32-39, 47 and 48 above, and further in view of Ameer et al. (US 2014/0155516 A1) or Ma et al. (Citrate chemistry and biology for biomaterials design, Biometerial, 178, (4 May 2018), Pages 383-400)
The instant claims 40 and 48 further recite diols such as 1,8-octanediol over ethylene glycol used by Morochnik et al. 
Utilization various diols such as the 1,8-octanediol for obtaining a copolymer of citric acid useful as orthopaedic fixation devices is known as taught by [0003] and [0072], [0078] and [0079] of Ameer et al.
Ma et al. teach the same in abstract and Polymer synthesis at page 384.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known functionally equivalent diols such as 1,8-octanediol taught by Ameer et al. or Ma et al. in Morochnik et al. since all teach a copolymer of citric acid and diol useful for bone repairs absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			          CLAIM OBJECTION
Claims 42-44 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762